

116 HR 5101 IH: Superfund Polluter Pays Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5101IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Pallone (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the financing of the Superfund.
	
 1.Short titleThis Act may be cited as the Superfund Polluter Pays Act. 2.Extension of Superfund taxes (a)Excise taxes (1)In generalSection 4611(e) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (e)Application of hazardous substance superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date of the enactment of this subsection and before January 1, 2024..
				(2)Rate of tax adjusted for inflation
 (A)In generalSection 4611(c)(2)(A) of such Code is amended by striking 9.7 cents and inserting 16.3 cents. (B)Continued adjustment for inflationSection 4611(c) of such Code is amended by adding at the end the following new paragraph:
						
							(3)Inflation adjustment
 (A)In generalIn the case of a calendar year beginning after 2019, the 16.3 cents amount in paragraph (2)(A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of 0.1 cents, such amount shall be rounded to the nearest multiple of 0.1 cents..
					(3)Technical amendments
 (A)Section 4611(b) of such Code is amended— (i)by striking or exported from in paragraph (1)(A),
 (ii)by striking or exportation in paragraph (1)(B), and (iii)by striking and exportation in the heading.
 (B)Section 4611(d)(3) of such Code is amended— (i)by striking or exporting the crude oil, as the case may be in the text and inserting the crude oil, and
 (ii)by striking or exports in the heading. (b)Corporate environmental income tax (1)Subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
					
						VIIIEnvironmental Tax
							
								Sec. 59B. Environmental Tax.
							
							59B.Environmental tax
 (a)Imposition of taxIn the case of a corporation, there is hereby imposed (in addition to any other tax imposed by this subtitle) a tax equal to 0.12 percent of the excess of—
 (1)the modified environmental tax taxable income of such corporation for the taxable year, over (2)$3,130,000.
 (b)Modified environmental tax taxable incomeFor purposes of this section, the term modified environmental tax taxable income means taxable income determined without regard to— (1)the net operating loss deduction allowable under section 172, and
 (2)the deduction allowed under section 164(a)(5). (c)Exception for RICs and REITsThe tax imposed by subsection (a) shall not apply to—
 (1)a regulated investment company to which part I of subchapter M applies, and (2)a real estate investment trust to which part II of subchapter M applies.
									(d)Special rules
 (1)Short taxable yearsThe application of this section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the Secretary.
 (2)Section 15 not to applySection 15 shall not apply to the tax imposed by this section. (e)Inflation adjustment (1)In generalIn the case of a taxable year beginning after 2019, the $3,130,000 amount in subsection (a)(2) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000.
 (f)Application of taxThe tax imposed by this section shall apply to taxable years beginning after the date of the enactment of this subsection and before January 1, 2025..
				(2)Conforming amendments
 (A)Paragraph (2) of section 26(b) of such Code is amended by striking and at the end of subparagraph (X), by striking the period at the end of subparagraph (Y) and inserting , and, and by adding at the end the following new subparagraph:
						
 (Z)section 59B (relating to environmental tax).. (B)Section 164(a) of such Code is amended by adding at the end the following:
						
 (5)The environmental tax imposed by section 59B.. (C)Section 275(a) of such Code is amended by adding at the end the following: Paragraph (1) shall not apply to the tax imposed by section 59B..
 (D)Section 882(a)(1) of such Code is amended by striking or 59A and inserting , 59A, or 59B. (E)Section 1561(a) of such Code is amended by inserting and one dollar amount in effect under section 59B(a)(2) for purposes of computing the tax imposed by section 59B after under section 535(c)(2) and (3).
 (F)Section 6425(c)(1)(A) of such Code is amended by striking plus at the end of clause (i), by striking over and inserting plus at the end of clause (ii), and by inserting after clause (ii) the following:  (iii)the tax imposed by section 59B, over.
 (G)Section 6655 of such Code is amended— (i)in subsections (e)(2)(A)(i) and (e)(2)(B)(i), by striking taxable income and modified taxable income and inserting taxable income, modified taxable income, and modified environmental tax taxable income,
 (ii)in subsection (e)(2)(B), by adding at the end the following new clause:  (iii)Modified environmental tax taxable incomeThe term modified environmental tax taxable income has the meaning given to such term in section 59B(b)., and
 (iii)in subsection (g)(1)(A), by striking plus at the end of clause (ii), by redesignating clause (iii) as clause (iv), and by inserting after clause (ii) the following:
							
 (iii)the tax imposed by section 59B, plus. (H)Section 9507(b)(1) of such Code is amended by inserting 59B, before 4611.
 (I)The table of parts for subchapter A of chapter 1 of such Code is amended by inserting after the item relating to part VII the following new item:
						
							
								Part VIII. Environmental tax.
					(c)Effective dates
 (1)Excise taxesThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. (2)Income taxThe amendments made by subsection (b) shall apply to taxable years beginning after the date of the enactment of this Act.
				